MEMORANDUM **
Chand Singh Mali, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s adverse credibility determination. Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir.2008). We deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination because Mali testified inconsistently regarding the timing of his first arrest and whether he received medical treatment after his detention, and because the doctor’s letter Mali submitted omitted any mention of the electrocution he allegedly suffered during his third arrest. See Li v. Ash*340croft, 378 F.3d 959, 962 (9th Cir.2004). In the absence of credible testimony, Mali has failed to establish that he is eligible for asylum or withholding of removal. See Fatah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Mali’s CAT claim is based on the same evidence the agency found not credible, and he points to no other evidence to show it is more likely than not he would be tortured if returned to India, his CAT claim fails. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.